          Case 1:19-cv-03019-JEB Document 1 Filed 10/09/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 MONTANA ENVIRONMENTAL
 INFORMATION CENTER, and
 107 W. Lawrence St., #N-6                       Case No. 1:19-cv-03019
 Helena, MT 59601

 SIERRA CLUB,                                    COMPLAINT FOR DECLARATORY
 2101 Webster St Suite 1300                      AND INJUNCTIVE RELIEF
 Oakland, CA 94612

               Plaintiffs,

        vs.

 UNITED STATES OFFICE OF
 SURFACE MINING RECLAMATION
 AND ENFORCEMENT,
 1849 C St. NW
 Washington, DC 20240

               Defendant.



                                      INTRODUCTION

1.     The Defendant United States Office of Surface Mining Reclamation and Enforcement

(“OSMRE”) has violated the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552 et seq. by

failing to provide a determination on Plaintiffs’ (Montana Environmental Information Center and

the Sierra Club—hereafter the “Conservation Groups”) FOIA request within the time limits

provided by the FOIA. This lawsuit requests an order that declares that OSMRE has violated the

FOIA by withholding documents responsive to the Conservation Groups’ request, enjoins the

agency to immediately provide a determination on the Conservation Groups’ FOIA request, and

provide the Conservation Groups with the files they have requested.




       COMPLAINT - 1
           Case 1:19-cv-03019-JEB Document 1 Filed 10/09/19 Page 2 of 7



                         JURISDICTION, VENUE, AND BASIS FOR RELIEF

2.      This Court has jurisdiction over this matter pursuant to 5 U.S.C. § 552(a)(4)(B) and 28

U.S.C. § 1331 because this action arises under the FOIA.

3.      Venue is appropriate under 5 U.S.C. § 552(a)(4)(B), 5 U.S.C. § 703, and 28 U.S.C. §

1391.

4.      Declaratory relief is appropriate under 28 U.S.C. § 2201.

5.      Injunctive relief is appropriate under 28 U.S.C. § 2202 and 5 U.S.C. § 552(a)(4)(B).

                                           PARTIES

6.      Plaintiffs MONTANA ENVIRONMENTAL INFORMATION CENTER, and THE

SIERRA CLUB are non-profit environmental advocacy organizations. The Montana

Environmental Information Center has thousands of members across Montana and is dedicated to

defending the public interest in protecting and restoring Montana’s environment. The Sierra Club

has over three million members across the United States and works to promote an equitable

transition to clean energy throughout the country. The records sought in this action are requested

in support of all of these efforts.

7.      Specifically, the Conservation Groups submitted a FOIA request to OSMRE for

information regarding: (1) any records from the past 12 months related to consultation with the

U.S. Fish and Wildlife Service (USFWS) or Montana Department of Fish, Wildlife and Parks

(FWP) for the Mining Plan Modification for the Amendment 3 expansion of the Bull Mountains

Mine No. 1; (2) any records from the past 12 months related to compliance with the Endangered

Species Act for OSMRE’s review and recommendations of the Mining Plan Modification for the

Amendment 3 expansion of the Bull Mountains Mine No. 1; and (3) communications or records

of communications between personnel or representatives in OSMRE and personnel or




        COMPLAINT - 2
           Case 1:19-cv-03019-JEB Document 1 Filed 10/09/19 Page 3 of 7



representatives of USFWS or FWP related to the Mining Plan Modification for the Amendment

3 expansion of the Bull Mountains Mine No. 1. The failure of OSMRE to make a determination

on the Conservation Groups’ FOIA request in a timely manner harms the Conservation Groups

and their members by denying them the ability to adequately scrutinize federal management of

energy development.

8.     Defendant U.S. OFFICE OF SURFACE MINING RECLAMATION AND

ENFORCEMENT is a federal agency within the U.S. Department of the Interior. It is in

possession and control of the records sought by the Conservation Groups, and as such, it is

subject to the FOIA pursuant to 5 U.S.C. § 552(f).

                                    STATEMENT OF FACTS

9.     On October 17, 2018, the Conservation Groups submitted a FOIA request to OSMRE via

email. The FOIA request sought records, information, and communications between OSMRE,

USFWS, and FWP regarding the Amendment 3 expansion of the Bull Mountains Mine.

10.    The FOIA requires that an agency “shall—[] determine within 20 days (excepting

Saturdays, Sundays, and legal public holidays) after the receipt of any such request whether to

comply with such request and shall immediately notify the person making such request of such

determination and the reasons therefor . . . .” 5 U.S.C. § 552(a)(6)(A)(i).

11.    On October 18, 2018, OSMRE responded by email and acknowledged receipt of the

Conservation Groups’ FOIA request from October 17, 2018. OSMRE wrote: “[a] more formal

letter will be sent out to you soon.”

12.    On June 17, 2019, Plaintiffs sent a follow-up email to OSMRE inquiring as to the status

of the FOIA request.




       COMPLAINT - 3
            Case 1:19-cv-03019-JEB Document 1 Filed 10/09/19 Page 4 of 7



13.      On June 20, 2019, OSMRE responded by email and acknowledged that no further

communications had been sent to the Conservation Groups regarding their FOIA request.

OSMRE added, however, that they “hope[d] to have [the formal response letter] sent out to you

by COB tomorrow.”

14.      On July 1, 2019, in the absence of further communication from OSMRE, the

Conservation Groups again inquired with OSMRE via email as to the status of their FOIA

request.

15.      On the same day, July 1, 2019, OSMRE responded via email and again acknowledged

that no further communications had been sent to the Conservation Groups regarding their FOIA

request. OSMRE wrote that the Conservation Groups should “hear [from OSMRE] shortly, if not

by COB tomorrow.”

16.      In early July 2019, Plaintiffs again followed up with OSMRE. On July 12, 2019, OSMRE

responded via email that the agency was “working with the new FOIA person to get the letters

and information sent out to you today.”

17.      On July 30, 2019, Plaintiffs again followed up with OSMRE about the status of the

request. On August 2, 2019, OSMRE responded via email that the “requests have been handed

off to the new FOIA representative for” OSMRE and that the new representative would “be able

to assist you.”

18.      On August 7, 2019, OSMRE sent an initial acknowledgement letter to Plaintiffs.

OSMRE’s letter said that Plaintiffs’ request was classified “into the Exceptional/Voluminous

processing track” require “more than sixty work days for processing.” Accordingly, OSMRE

estimated that Plaintiffs “could receive responsive records from us on/after/or by September

2019.”




         COMPLAINT - 4
            Case 1:19-cv-03019-JEB Document 1 Filed 10/09/19 Page 5 of 7



19.    Based on the date that OSMRE received the FOIA request, October 17, 2018, OSMRE

was required to provide a “determination” pursuant to 5 U.S.C. § 552(a)(6)(A)(i) by November

15, 2018.

20.    To date, it has been 356 days since the Conservation Groups submitted their FOIA

request to OSMRE.

21.    OSMRE has not yet issued a determination on the Conservation Groups’ FOIA request.

22.    The Conservation Groups have fully exhausted all administrative remedies required by

FOIA. 5 U.S.C. §§ 552(a)(6)(A), (a)(6)(C).

                                     CAUSES OF ACTION

                            COUNT 1
 VIOLATION OF THE FREEDOM OF INFORMATION ACT: DECISION DEADLINE
                           VIOLATION

23.    The allegations made in all preceding paragraphs are re-alleged and incorporated by

reference herein.

24.    The Conservation Groups have a statutory right to have OSMRE process their FOIA

request in compliance with the FOIA.

25.    The Conservation Groups’ rights were violated when the OSMRE unlawfully failed to

respond to their request with a determination within the deadline imposed by the FOIA. 5 U.S.C.

§ 552(a)(6)(A)(i).

26.    Based on the nature of the Conservation Groups’ organizational activities, they will

undoubtedly continue to employ the FOIA’s provisions in information requests to OSMRE in the

foreseeable future.

27.    The Conservation Groups’ organizational activities will be adversely affected if OSMRE

is allowed to continue violating the FOIA’s response deadlines as it has in this case.




       COMPLAINT - 5
           Case 1:19-cv-03019-JEB Document 1 Filed 10/09/19 Page 6 of 7



28.     Unless enjoined and made subject to a declaration of the Conservation Groups’ legal

rights by this Court, OSMRE will continue to violate the Conservation Groups’ rights to receive

public records under the FOIA.

29.     The Conservation Groups are entitled to reasonable costs of litigation, including attorney

fees pursuant to the FOIA, for this violation. 5 U.S.C. § 552(a)(4)(E).

                               COUNT 2
        VIOLATION OF THE FREEDOM OF INFORMATION ACT: UNLAWFUL
                             WITHHOLDING

30.     The allegations made in all preceding paragraphs are re-alleged and incorporated by

reference herein.

31.     The Conservation Groups have a statutory right to the records they requested pursuant to

FOIA.

32.     OSMRE unlawfully failed to make records “promptly available” to the Conservation

Groups as required under FOIA. 5 U.S.C. § 552(a)(6)(C). There is no legal basis for OSM to

assert that any of FOIA’s nine disclosure exemptions apply. See 5 U.S.C. § 552(b)(1)-(9).

33.     The Conservation Groups are entitled to litigation costs, including attorneys’ fees and

costs pursuant to FOIA, for these violations. 5 U.S.C. § 552(a)(4)(E).

                                   REQUEST FOR RELIEF

        WHEREFORE, the Conservation Groups respectfully request that this Court:

34.     Declare that OSMRE violated the FOIA by failing to make a timely determination on the

Conservation Groups’ records request;

35.     Direct by injunction that OSMRE immediately make a determination on the Conservation

Groups’ records request and provide the Conservation Groups with the records responsive to

their request by a date certain;




        COMPLAINT - 6
          Case 1:19-cv-03019-JEB Document 1 Filed 10/09/19 Page 7 of 7



36.    Direct by injunction that OSMRE provide the Conservation Groups with all the

information sought in this action by a date certain;

37.    Award the Conservation Groups their costs and reasonable attorney fees pursuant to 5

U.S.C. § 552(a)(4)(E) and 28 U.S.C. § 2412, or any other applicable law; and

38.    Grant such other and further relief as the Court may deem just and proper.

RESPECTFULLY SUBMITTED this 9th day of October, 2019.

                                      /s/ John R. Mellgren
                                      John R. Mellgren (D. D.C. Bar # OR0002)
                                      Western Environmental Law Center
                                      120 Shelton McMurphey Blvd., Ste. 340
                                      Eugene, Oregon 97401
                                      (541) 359-0990
                                      mellgren@westernlaw.org


                                      Shiloh S. Hernandez (MT Bar No. 9970)
                                      (pro hac vice application pending)
                                      Western Environmental Law Center
                                      103 Reeder’s Alley
                                      Helena, Montana 59601
                                      (406) 204-4861
                                      hernandez@westernlaw.org

                                      Attorneys for Plaintiffs




       COMPLAINT - 7
